Matter of Levine (2017 NY Slip Op 02653)





Matter of Levine


2017 NY Slip Op 02653


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
L. PRISCILLA HALL, JJ.


1998-09177	ON MOTION

[*1]In the Matter of Jonathan L. Levine, admitted as Jonathan Lewis Levine, a disbarred attorney. (Attorney Registration No. 2295723) 




DECISION & ORDERMotion by Jonathan L. Levine for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Levine was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 4, 1981, under the name Jonathan Lewis Levine. By decision and order on motion of this Court dated March 1, 1999, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Levine, and the matter was referred to the Honorable William Zeck, as Special Referee, to hear and report. By decision and order on motion of this Court dated June 11, 1999, Mr. Levine was suspended from the practice of law pursuant to former 22 NYCRR 691.4(l)(1). By decision and order on motion of this Court dated September 27, 1999, the Grievance Committee was authorized to prosecute additional allegations of professional misconduct against Mr. Levine. By opinion and order of this Court dated December 18, 2000, Mr. Levine was disbarred and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Levine , 279 AD2d 219). By decision and order on motion of this Court dated April 15, 2016, Mr. Levine's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Jonathan Lewis Levine is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Jonathan Lewis Levine to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and HALL, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court